869 F.2d 1492
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TEAMSTERS, CHAUFFEURS, HELPERS & TAXICAB DRIVERS LOCAL NO.327, Affiliated With International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, AFL-CIO, Respondent.
No. 88-6368.
United States Court of Appeals, Sixth Circuit.
Feb. 17, 1989.

1
Before RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges, and ROBERT HOLMES BELL, District Judge*.


2
THIS CAUSE was submitted upon the application of the National Labor Relations Board for the enforcement of a certain order issued by it against Respondent, Teamsters, Chauffeurs, Helpers & Taxicab Drivers Local No. 327, Affiliated With International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO, its officers, agents, and representatives, on November 4, 1988, in a proceeding before the said Board numbered 26-CB-2470;  upon the transcript of the record in said proceeding, certified and filed in this Court enforcing the order.


3
ON CONSIDERATION WHEREOF, it is ordered and adjudged by the United States Court of Appeals for the Sixth Circuit that the said order of the National Labor Relations Board be, and the same is hereby enforced;  and that Respondent, Teamsters, Chauffeurs, Helpers & Taxicab Drivers Local No. 327, Affiliated With International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO, its officers, agents, and representatives, abide by and perform the directions of the Board in said order contained.


4
Mandate shall issue forthwith.



*
 The Honorable Robert Holmes Bell, U.S. District Judge for the Western District of Michigan, sitting by designation